Order entered July 9, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00370-CV

                 GENA MARCELLA MERCADANTE, ET AL., Appellants

                                               V.

     ZLH LC, INC. F/K/A ZALE LIPSHY UNIVERSITY HOSPITAL, INC., Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-15882

                                           ORDER
       We GRANT appellants’ July 3, 2014 second motion for an extension of time to file a

brief. Appellants shall file their brief on or before AUGUST 8, 2014. We caution appellants

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE